DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 6/21/2022 have been fully considered but they are not persuasive. 
Regarding the rejection under USC 103 of claims 1-31, applicant amended the claims to overcome the previous rejections under USC 103 and argued that the prior art teachings, in particular, Hahn fails to disclose or render obvious the amended limitations.  Examiner contends that the prior art of Hahn was not being relied upon to teach or disclose the interposer having a contact, and instead contends that the prior art of Bernstein does provide teaching and disclosure for “an interposer having: a substrate, and a contact electrically coupled with the electrical contact of the sensor, the contact disposed on an external surface of the interposer and configured to be electrically coupled with the housing.”  Examiner contends that the claimed limitation first recites “and/or one or more manufacturing equipment” which is considered an alternative phrasing and therefore the claim limitation is taught by Bernstein in that Bernstein at least discloses “an interposer having: a substrate, and a contact electrically coupled with the electrical contact of the sensor, the contact disposed on an external surface of the interposer and configured to be electrically coupled with the housing” (see Fig. 8a-8d & Par. 0142-0145 as discussed further below in claim rejections).  Further, the examiner contends that the combination of Bernstein and Hahn does not rely upon Hahn using a specific or particular arrangement for interfacing and connecting the sensor assembly with the testing equipment, and Hahn in particular is provided as support for teaching that it would be obvious to one of ordinary skill in the art to have a sensor capable of being connected/interfaced with testing equipment to provide testing on an individual sensor module in a convenient manner.  The examiner also disagrees with the applicant’s remarks that Hahn disclose an embodiment wherein a cable is plugged into a device for calibration.  The examiner contends that Hahn’s disclosure of a plug interface does not involve any use of an external cable for connection, but rather teaches an embodiment for mechanically and electrically connecting the sensor module to the test equipment by plugging the sensor module into the test equipment (see Fig. 2 & Fig. 3).  In fact, Hahn specifically teaches that the plug connection is used so that the sensor module can be connected without having to individually close or release electric cable connections (see Par. 0025).  Therefore, the examiner contends that the teachings of Bernstein recite the amended claim limitations, and would have been obvious to modify with the teachings of Hahn to implement a sensor module assembly that uses the interposer and contacts of Bernstein to also interface and connect with testing equipment as well as the housing of the sensor electronics and is further discussed below in the claim rejection section.
Claims 2-31 are dependent upon claim 1 and therefore the previous rejections of those claims are maintained for the same reasons stated above regarding the independent claims.

Regarding the rejection under USC 103 of claims 32-36, applicant contends that the prior art of Hahn fails to disclose “wherein the interposer is shaped in order to mechanically and electronically engage with a manufacturing equipment associated with the sensor.”  The examiner contends that the prior art rejection is based on the teachings of Bernstein in view of Hahn and Bernstein specifically discloses the limitations regarding the interposer that is shaped in order to mechanically and electronically engage, but lacks teaching engaging with manufacturing equipment.  Therefore, Hahn was supplied to modify the teachings of Bernstein because he teaches about a sensor module that is adapted to be able to mechanically and electronically engage with testing equipment.   Further, the examiner also disagrees with the applicant’s remarks that Hahn disclose an embodiment wherein a cable is plugged into a device for calibration.  The examiner contends that Hahn’s disclosure of a plug interface does not involve any use of an external cable for connection, but rather teaches an embodiment for mechanically and electrically connecting the sensor module to the test equipment by plugging the sensor module into the test equipment (see Fig. 2 & Fig. 3).  In fact, Hahn specifically teaches that the plug connection is used so that the sensor module can be connected without having to individually close or release electric cable connections (see Par. 0025).  Therefore, the examiner contends that it is from the combined teachings of Bernstein in view of Hahn that disclose and render obvious the claimed limitations.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2016/0015303) in view of Hahn et al. (US 2016/0298988).

With respect to claim 1, Bernstein discloses a preconnected sensor assembly [Par. 0137] (examiner interprets preconnected using BRI to mean prior to use) comprising: 
a sensor [Fig 1; 101] (also see 801 in Fig. 8A-8D) having at least one electrical contact [see 402 in Fig. 4-6] (characterized by electrodes of proximal portion of the sensor) [Par. 0126, 0130], the sensor configured to sense an analyte concentration (characterized by analyte sensor) [Par. 0086]; 
a housing [Fig. 1; 119], (also [Fig. 8A; 810]) & [Par. 0071, 0086]; 
sensor electronics [Fig. 1; 110] & [Fig. 8; 806] & [Par. 0086 & 0142] (PCB include as part of electronics component); and 
an interposer [Fig. 8A-8D; 802] (characterized by the modular sensor assembly) having: 
a substrate (surface of modular sensor assembly) [Par. 0143], and 
a contact (electrical contact 814) electrically coupled with the electrical contact of the sensor [Par. 0143], the contact disposed on an external surface of the interposer (vertical surface) [Fig. 8C-8D; 814, 816] and configured to be electrically coupled with the housing [Par. 0142-145] (During engagement of electronics component 806 with modular sensor assembly 802, the conductive material 808 can interface with interconnect conductive material 814. Thus, during engagement, the electronics component 806 and modular sensor assembly 802 establishes electrical communication)
wherein the sensor is preconnected to the housing and/or to  the sensor electronics [Par. 0137 & 00139], and (examiner interprets preconnected using BRI to mean prior to use/insertion of the sensor into a user)
wherein the substrate of the interposer is configured to mechanically interface with the housing for allowing measurements of sensor properties (inherent part of coupling sensor to body electronics [Par. 0011-0012]) via the interposer [Par. 0140-0142]. (the bottom of electronics component 806 may include a surface configured to slidably receive modular sensor assembly 802. Further, in certain embodiments, top surface 807 of modular sensor assembly 802 may be configured to define a tongue to interlock with a corresponding groove 804 defined in electronics component 806 to define the shape of on body electronics 810) & (During engagement of electronics component 806 with modular sensor assembly 802, the conductive material 808 can interface with interconnect conductive material 814. Thus, during engagement, the electronics component 806 and modular sensor assembly 802 establishes electrical communication) 

Bernstein fails to explicitly disclose wherein the substrate of the interposer is configured to mechanically interface with the one or more manufacturing equipment for allowing measurements of sensor properties via the interposer.  Bernstein also does not necessarily disclose the interposer is configured to be electrically coupled with one or more manufacturing equipment; however, the examiner notes this limitation is recited in the alternative using “and/or” and therefore is not required to meet the claim limitations.
Bernstein does however teach about performing testing and calibration of the analyte sensor during manufacturing and prior to and in-use state or post-insertion state with a user [Par. 0280] & [Fig. 29] (In certain embodiments, analyte monitoring systems may be calibrated as part of manufacturing and shipped as already calibrated. FIG. 29 is a flowchart illustrating sensor calibration achieved as part of manufacturing in certain embodiments).
Hahn discloses a calibration system [Fig. 1] for calibrating a sensor wherein a sensor [Fig. 1; 14]  combined with an interposer (characterized as sensor module 14) is configured to mechanically and electrically interface with one or more manufacturing equipment [Fig. 2 & 3] for allowing measurements of sensor properties via the interposer [Par .0005-0008], [Par. 0044-0047], [Par. 0061] & [Par. 0072].  Hahn teaches about a configuration for a testing/calibration system separate from a sensor that is used to calibrate said sensor by plugging in said sensor to interface with the calibration device and then performing a suitable calibration procedure and then supplying calibration data to the sensor [Par. 0006].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein with Hahn to further include wherein the substrate of the interposer is configured to mechanically interface with one or more manufacturing equipment for allowing measurements of sensor properties via the interposer motivated by a desire to perform calibration and testing as part of manufacturing that applies a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).  In other words, it would have been obvious to implement using a calibration device for calibrating/testing a sensor that incorporates using a plug-in interface using the electrical contacts as taught by Bernstein where the calibration device receives the sensor arranged in a modular assembly in order to provide a simple and straightforward arrangement for quickly testing/calibrating the sensor prior to completion of manufacturing/shipping and putting the sensor in use.  Although Hahn does not necessarily discuss an analyte sensor being calibrated, it would have been obvious to one of ordinary skill in the art to modify the calibration device and interface mechanism with the sensor as desired as a standard design choice based on the sensor being tested in order to be able to properly test/calibrate the sensor as required.
While not required due to the alternative language the examiner further contends, it would have been obvious to also include that the interposer electrically couples to the manufacturing equipment for the reasons stated above.

With respect to claim 2, Bernstein discloses further comprising a battery preconnected to a sensor wire and/or the sensor electronics [Par. 0122]. (As shown, battery 350 in certain embodiments is securely retained within notch 340 of PCB 300 using securement element 360 that is fixedly retained on first surface 320 of PCB 300. In certain embodiments, securement element 360 is configured as battery contact terminal to connect the battery to a respective electrical contact on PCB 300 to provide power to the components of PCB 300 in an on body electronics. In certain embodiments, PCB 300 may be encapsulated after all the components including battery 350 and securement element 360 are assembled)

With respect to claim 3, Bernstein discloses further comprising a radio preconnected to the battery, the sensor wire, and/or sensor electronics [Par. 0012 & 0020] (electronics may include communication components to communicate information to a display device; communication protocols include ratio frequency identification protocols and RF communication protocols).

Claims 4-11, 13-14, 20, 24-26, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2016/0015303) in view of Hahn et al. (US 2016/0298988 as applied to claim 1 above, and further in view of Taub et al. (WO 2018/204476).

With respect to claim 4,  Bernstein discloses a method of calibrating the sensor [Par. 0023], the sensor associated with the preconnected sensor assembly of claim 1, wherein the sensor experiences a plurality of life phases including manufacture, shipping, storage and insertion in a user as part of a sensor session [Par. 0280], comprising: 
disposing measurement electronics (characterized by temperature probe) in operable connection to the sensor [Par. 0136]; 
determining a first calibration factor during the manufacture life phase, wherein the manufacture life phase includes manufacturing the sensor in a factory [Par. 0280]; and
upon insertion in the user, using the calibration factor in a user monitoring device [Fig. 1; 120] to calibrate signals from the sensor [Par. 0280-0281].

Bernstein and Hahn fail to disclose that the method of calibrating a sensor comprises:
determining a second calibration factor during the shipping life phase and/or the storage life phase; and therefore, using a combination calibration factor in a user monitoring device to calibrate signals from the sensor, wherein the combination calibration factor is based on both the first calibration factor and the second calibration factor.
Taub discloses a method of calibrating a sensor wherein the sensor experiences a plurality of life phases including manufacture, shipping, storage and insertion and use in a user as part of a sensor session [Par. 0007], comprising: 
determining a first calibration factor during the manufacture life phase, wherein the manufacture life phase includes manufacturing the sensor in a factory (characterized in factory calibration, to then set G0 and Sc) [Par. 0059-0060 & 0067];
determining a second calibration factor during the shipping life phase and/or the storage life phase (Characterized by shelf life factors determined, f_gShelf, f_sShelf) [Par. 0070]; and 
upon insertion in the user, using a combination calibration factor in a user monitoring device to calibrate signals from the sensor, wherein the combination calibration factor is based on both the first calibration factor and the second calibration factor [Par. 0067-0070] (characterized by applying different factors to determine G0 and Sc that are then used to calibrate the sensor signal (see eq. 1 & eq. 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn with Taub to further include determining a second calibration factor during the shipping life phase and/or the storage life phase; and therefore, using a combination calibration factor in a user monitoring device to calibrate signals from the sensor, wherein the combination calibration factor is based on both the first calibration factor and the second calibration factor motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby further improving calibration and sensor accuracy by accounting for additional factors post-manufacturing ([Par. 0062 of Taub])

With respect to claim 5, Bernstein discloses storing the first calibration factor in the sensor electronics or in the measurement electronics associated with the sensor assembly [Par. 0221] (calibration data is transmitted from the body electronics which was stored on the body electronics).

With respect to claim 6, Bernstein discloses wherein the measurement electronics form a part of the sensor electronics (characterized in PCB) [Par. 0123] (wherein the temperature sensors characterize measurement electronics). 

With respect to claim 7, Bernstein discloses wherein the measurement electronics is disposed within a common package as the sensor electronics [Par. 0122-0123].

With respect to claim 8, Bernstein discloses further comprising disposing the sensor assembly and the measurement electronics in a package for shipping [Par. 0072 & 0303].

With respect to claim 9, Bernstein discloses wherein the user monitoring device is a dedicated receiver or a smart phone [Fig. 1; 120] & [Par. 0087, 0107-0108].

With respect to claim 10, Bernstein discloses further comprising transmitting the combined calibration factor from the sensor electronics or the measurement electronics to the dedicated receiver or the smart phone [Par. 0009 & 0096].

With respect to claim 11, Bernstein and Hahn fail to necessarily disclose further comprising storing the second calibration factor within the measurement electronics or the sensor electronics.
Taub discloses storing the second calibration factor within the measurement electronics or the sensor electronics [Par. 0106]
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn with Taub to further include storing the second calibration factor within the measurement electronics or the sensor electronics motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).

With respect to claim 13, Bernstein and Hahn fail to necessarily disclose wherein the determining the second calibration factor is performed by the measurement electronics.
Taub teaches determining a second calibration factor (see f_sShelf) that further includes compensating for temperature exposure by measuring ambient temperature [Par. 0104-0105] (see eq. 16-18).
Bernstein also teaches about implementing temperature sensors for monitoring ambient temperature of the sensor device [Par. 0018].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn with Taub to further include wherein determining the second calibration factor is performed by the measurement electronics motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) and improve calibration based on compensating for temperature experienced prior to use/insertion.

With respect to claim 14, Bernstein discloses wherein the first calibration factor is a system level calibration factor pertaining to the calibration of all components in the sensor assembly [Par. 0276 & 0280-0281]. (sensor related data, such as sensor manufacturing code, calibration information, sensor status, device operational status information, updated battery life status of the device or any other information that may be provided to the display device 120 from the on body electronics 110)

With respect to claim 20, Bernstein and Hahn fail to necessarily disclose wherein the combination calibration factor is configured to correct for individual variations of an in vivo sensor.
Taub teaches that the combination calibration factor is configured to correct for individual variations of an in vivo sensor [Par. 0069 & 0104] (compensate for change in sensor response due to length of shelf duration [Par. 0064], and due to environmental exposure [Par. 0062])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn with Taub to further include that the combination calibration factor is configured to correct for individual variations of an in vivo sensor motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby further improving calibration by accounting for additional factors post-manufacturing ([Par. 0062 of Taub]).

With respect to claim 24, Bernstein and Hahn fail to explicitly disclose that the first calibration factor or the second calibration factor, or both, are indicative of a measured temperature or of a measured humidity.
Bernstein does however teach about monitoring temperature to compensate for temperature dependent inaccuracies in monitored analyte levels [Par. 0018].
Taub discloses determining a second calibration factor that is indicative of a measured temperature or a measured humidity [Par. 0062] & [Par. 0103-0105].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn with Taub to further include that the first calibration factor or the second calibration factor, or both, are indicative of a measured temperature or of a measured humidity motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby further improving calibration and sensor accuracy by accounting for additional factors post-manufacturing ([Par. 0062 of Taub]).

With respect to claim 25, Bernstein and Hahn fail to disclose wherein the combination calibration factor is used to calculate a modified calibration value, detect physical damage to the sensor, or detect exposure of the sensor assembly to temperature and/or humidity.
Taub discloses wherein the combination calibration factor is used to calculate a modified calibration value [Par. 0067-0070], detect physical damage to the sensor [Par. 0067-070] (characterized in wear duration factors), or detect exposure of the sensor assembly to temperature and/or humidity [Par. 0062] & [Par. 0103-0105].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn with Taub to further include wherein the combination calibration factor is used to calculate a modified calibration value, detect physical damage to the sensor, or detect exposure of the sensor assembly to temperature and/or humidity motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby further improving calibration and sensor accuracy by accounting for additional factors post-manufacturing ([Par. 0062 of Taub]).

With respect to claim 26, Bernstein and Hahn fail to disclose wherein the combination calibration factor is an adaptive value that combines calibration values collected during sensor manufacturer and conditions experienced during a time from sensor manufacturer to sensor insertion.
Taub discloses wherein the combination calibration factor (see eq. 1) is an adaptive value that combines calibration values collected during sensor manufacturer (G0 and Sc values determined from factory calibration values) and conditions experienced during a time from sensor manufacturer to sensor insertion (adjustments to G0 and Sc from f_sWear, f_sShelf, f_gWear, f_gshelf) [Par. 0067-0070].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn with Taub to further include wherein the combination calibration factor is a complex adaptive value that combines calibration values collected during sensor manufacturer and conditions experienced during a time from sensor manufacturer to sensor insertion motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby further improving calibration and sensor accuracy by accounting for additional factors post-manufacturing ([Par. 0062 of Taub]).

With respect to claim 29, Bernstein discloses wherein the manufacture life phase includes a packaging phase in which the preconnected sensor assembly is packaged in a sterile package [Par. 0303], the first calibration factor being determined after the preconnected sensor assembly is packaged in the sterile package [Par. 0281].

With respect to claim 30,  Bernstein discloses method of calibrating the sensor [par. 0023] associated with the preconnected sensor assembly of claim 1, wherein the sensor experiences a plurality of life phases including manufacture, shipping, storage and insertion in a user as part of a sensor session [Par. 0280], comprising: 
disposing measurement electronics (characterized by temperature probe) in operable connection to the sensor [Par. 0136]; 
determining a first calibration factor during the manufacture life phase, wherein the manufacture life phase includes manufacturing the sensor in a factory [Par. 0280]; and
upon insertion in the user, using the calibration factor in a user monitoring device [Fig. 1; 120] to calibrate signals from the sensor [Par. 0280-0281], wherein the calibration factor is configured to provide a conversion between a detected signal from the sensor and an analyte concentration in the user [Par. 0023].

Bernstein fails to disclose that the method of calibrating the sensor comprises:
determining a second calibration factor during the shipping life phase and/or the storage life phase; and 
upon insertion in the user, calculating a combination calibration factor and storing the combination calibration factor in the sensor electronics, wherein the combination calibration factor is based on both the first calibration factor and the second calibration factor.
Taub discloses a method of calibrating a sensor wherein the sensor experiences a plurality of life phases including manufacture, shipping, storage and insertion and use in a user as part of a sensor session [Par. 0007], comprising: 
determining a first calibration factor during the manufacture life phase, wherein the manufacture life phase includes manufacturing the sensor in a factory (characterized in factory calibration, to then set G0 and Sc) [Par. 0059-0060 & 0067];
determining a second calibration factor during the shipping life phase and/or the storage life phase (Characterized by shelf life factors determined, f_gShelf, f_sShelf) [Par. 0070]; and 
upon insertion in the user, calculating a combination calibration factor and storing the combined calibration factor in the sensor electronics, wherein the combination calibration factor is based on both the first calibration factor and the second calibration factor [Par. 0067-0070] (characterized by applying different factors to determine G0 and Sc that are then used to calibrate the sensor signal (see eq. 1 & eq. 2), wherein the combination calibration factor is configured to provide a conversion between a detected signal from the sensor wire and an analyte concentration in the user (see eq. 1) [Par. 0057 & 0068].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn with Taub to further include determining a second calibration factor during the shipping life phase and/or the storage life phase; and upon insertion in the user, calculating a combination calibration factor and storing the combination calibration factor in the sensor electronics, wherein the combination calibration factor is based on both the first calibration factor and the second calibration factor motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby further improving calibration and sensor accuracy by accounting for additional factors post-manufacturing ([Par. 0062 of Taub]).

With respect to claim 31, Bernstein discloses further comprising displaying an indication of the analyte concentration [Fig. 1; 132] wherein the displaying occurs on a user monitoring device in signal communication with the sensor electronics [Fig. 1; 122], and wherein the user monitoring device is a dedicated receiver or a smart phone [Fig. 1; 120].

Claims 12, 15-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2016/0015303) in view of Hahn et al. (US 2016/0298988) and Taub et al. (WO 2018/204476) as applied to claim 4 above, and further in view of Bohm et al. (US 2012/0262298).

With respect to claim 12, Bernstein, Hahn and Taub fail to disclose transmitting the combination calibration factor, or the second calibration factor, or both, to the factory, to cause a change in one of the plurality of manufacturing parameters, or further comprising transmitting the combination calibration factor to a cloud server.
Bernstein does disclose the sensor system in communication with a cloud server [Fig. 1] & [Par. 0022] for transferring collected or stored data.
Taub discloses the sensor system in communication with a cloud server [Fig. 1A] [Par. 0027] and in some embodiments, these calibration parameters can be determined and applied for different groups or subsets of sensors within the production line, e.g., these parameters can be determined separately for each lot of sensors being manufactured, and applied only to those sensors in that lot [Par. 0077].
	Bohm discloses the process of manufacturing continuous analyte sensors may sometimes be subjected to a degree of variability between sensor lots. To compensate for this variability, one or more calibration codes may be assigned to each sensor or sensor set to define parameters that can affect sensor sensitivity or provide additional information about the sensitivity profile [Par. 0318] & further discloses calibration codes assigned to a sensor may include a first calibration code associated with a predetermined logarithmic function corresponding to a sensitivity profile, a second calibration code associated with an initial in vivo sensitivity value, and other calibration codes, with each code defining parameter that affects sensor sensitivity or provides information about sensor sensitivity. The other calibration codes may be associated with any priori information or parameter described elsewhere herein and/or any parameter that helps define a mathematical relationship between the measured signal and analyte concentration [Par. 0319].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further include transmitting a sensor tracking number or serial number to a cloud server or to the factory along with the combination calibration factor, whereby a lot associated with the sensor can be identified motivated by a desire to identify and differentiate sensors and their corresponding calibration codes including the associated lot they are from.

With respect to claim 15, Bernstein, Hahn, and Taub fail to disclose wherein the transmitting further comprises transmitting a sensor tracking number or serial number to the cloud server or to the factory along with the combination calibration factor, whereby a lot associated with the sensor can be identified.
Bernstein does disclose the sensor system in communication with the cloud server [Fig. 1] & [Par. 0022] for transferring collected or stored data.
Taub discloses the sensor system in communication with the cloud server [Fig. 1A] [Par. 0027] and in some embodiments, these calibration parameters can be determined and applied for different groups or subsets of sensors within the production line, e.g., these parameters can be determined separately for each lot of sensors being manufactured, and applied only to those sensors in that lot [Par. 0077].
	Bohm discloses the process of manufacturing continuous analyte sensors may sometimes be subjected to a degree of variability between sensor lots. To compensate for this variability, one or more calibration codes may be assigned to each sensor or sensor set to define parameters that can affect sensor sensitivity or provide additional information about the sensitivity profile [Par. 0318] & further discloses calibration codes assigned to a sensor may include a first calibration code associated with a predetermined logarithmic function corresponding to a sensitivity profile, a second calibration code associated with an initial in vivo sensitivity value, and other calibration codes, with each code defining parameter that affects sensor sensitivity or provides information about sensor sensitivity. The other calibration codes may be associated with any priori information or parameter described elsewhere herein and/or any parameter that helps define a mathematical relationship between the measured signal and analyte concentration [Par. 0319].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further include comprising transmitting the combination calibration factor to the cloud server motivated by a desire to identify and differentiate sensors and their corresponding calibration codes including the associated lot they are from.

With respect to claim 16, Bernstein, Hahn and Taub fail to disclose wherein the measurement electronics are configured to detect faults in the sensor electronics or the sensor.
Bohm discloses methods for calibrating a continuous analyte sensor and further teaches a sensitivity of the analyte sensor is determined by applying an estimative algorithm that is a function of certain parameters [see abstract].  Bohm discloses further detecting other characteristics of an analyte sensor system based on measurements of electrical impedance over one or more frequencies. These characteristics include, but are not limited to, temperature, moisture ingress into sensor electronics components and sensor membrane damage [Par. 0345].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further include measurement electronics that are configured to detect faults in the sensor electronics or the sensor motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR), and particularly to further determine proper functionality of the sensor (see [Par. 0353, 0364, 0368] of Bohm).

With respect to claim 17, Bernstein, Hahn and Taub fail to disclose further comprising transmitting data about the detected faults in the sensor electronics or the sensor to the user monitoring device.
Bohm discloses methods for calibrating a continuous analyte sensor and further teaches a sensitivity of the analyte sensor is determined by applying an estimative algorithm that is a function of certain parameters [see abstract].  Bohm discloses further transmitting data about detected faults in the sensor electronics or the sensor (characterized by initiate an error routine associated with detected fault (membrane damage, moisture ingress) that includes displaying an alert [Par. 0364-0370].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further transmitting data about the detected faults in the sensor electronics or the sensor to the user monitoring device motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR), and particularly to further determine proper functionality of the sensor (see [Par. 0353, 0364, 0368] of Bohm).

With respect to claim 18, Bernstein, Hahn, and Taub fail to disclose modifying the combination calibration factor stored in the user monitoring device to compensate for the detected fault.
Bohm discloses methods for calibrating a continuous analyte sensor and further teaches a sensitivity of the analyte sensor is determined by applying an estimative algorithm that is a function of certain parameters [see abstract].  Bohm discloses further modifying a calibration factor stored in the user monitoring device to compensate for the detected fault [Par. 0353] (The error routine can also include modifying the predicted sensitivity profile--based on the one or more impedance measurements, for example--or selecting a new predicted sensitivity profile based on the one or more impedance measurements. The modified predicted sensitivity profile or new predicted sensitivity profile can be a sensitivity profile that more closely corresponds to changes in sensitivity of the sensor being used based on the one or more impedance measurements as compared to the unmodified or previously used predicted sensitivity profile)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further include modifying the combined calibration factor stored in the user monitoring device to compensate for the detected fault motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

With respect to claim 19, Bernstein, Hahn, and Taub fail to disclose wherein the measurement electronics is configured to detect electrical signals from the sensor, the sensor electronics, the housing, or a combination thereof.
Bohm discloses methods for calibrating a continuous analyte sensor and further teaches a sensitivity of the analyte sensor is determined by applying an estimative algorithm that is a function of certain parameters [see abstract].  Bohm discloses further determining sensor properties and calibrating sensor data using one or more stimulus signals (i.e. electrical signals) [Par. 0323-0325]
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further include measurement electronics that are configured to detect electrical signals from the sensor, the sensor electronics, the housing, or a combination thereof motivated by a desire to improve sensor accuracy and calibration based on additionally analysis including measuring impedance of the sensor (see [Par. 0325] of Bohm). 

With respect to claim 21, Bernstein, Hahn, and Taub fail to disclose wherein the first calibration factor or the second calibration factor, or both, are indicative of a measured impedance.
Bohm discloses methods for calibrating a continuous analyte sensor and further teaches a sensitivity of the analyte sensor is determined by applying an estimative algorithm that is a function of certain parameters [see abstract].  Bohm discloses determining a calibration factor that is indicative of a measured impedance and compensating the sensitivity based on this factor [Par. 0345-0347].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further include wherein the first calibration factor or the second calibration factor, or both, are indicative of a measured impedance motivated by a desire to improve the accuracy of the sensor by compensating for changes in sensor sensitivity that occur over time (see Bohm [Par. 0345 & 0480]).

With respect to claim 22, Bernstein, Hahn, and Taub fail to disclose wherein the measured impedance is performed by measuring a step response at a single frequency or at multiple frequencies.
Bohm discloses methods for calibrating a continuous analyte sensor and further teaches a sensitivity of the analyte sensor is determined by applying an estimative algorithm that is a function of certain parameters [see abstract].  Bohm discloses determining wherein the impedance measurement is performed by measuring a step response at a single frequency or at multiple frequencies [Par. 0329 & 0345-0347].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further include wherein the measured impedance is performed by measuring a step response at a single frequency or at multiple frequencies motivated by a desire use a known technique to improve similar devices (methods products) in the same way (KSR).

With respect to claim 23, Bernstein, Hahn, and Taub fail to disclose determining a third calibration factor prior to shipping of the sensor, and wherein the third calibration factor is indicative of impedance.
Bohm discloses methods for calibrating a continuous analyte sensor and further teaches a sensitivity of the analyte sensor is determined by applying an estimative algorithm that is a function of certain parameters [see abstract].  Bohm discloses determining a calibration factor that is indicative of a measured impedance and compensating the sensitivity based on this factor [Par. 0345-0347].  Bohm further teaches about the relationship between impedance, and other characteristics such as temperature, moisture ingress, and membrane damage [Par. 0454-462].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Bohm to further include determining a third calibration factor prior to shipping of the sensor, and wherein the third calibration factor is indicative of impedance motivated by a desire to evaluate additional characteristics pertaining to sensor health and functionality (membrane damage, moisture ingress detection) that can further help improve the accuracy of the sensor by compensating for changes in sensor sensitivity that occur over time (see Bohm [Par. 0345 & 0480]).
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2016/0015303) in view of Hahn et al. (US 2016/0298988) and Taub et al. (WO 2018/204476) as applied to claim 4 above, and further in view of Garcia et al. (US 2017/0071511).

With respect to claim 27, Bernstein, Hahn, and Taub fail to disclose further comprising selecting the user among a plurality of users to receive the sensor based on the first calibration factor, whereby population data or individual user data determines that the sensor with the first calibration factor is optimized for the user.
Garcia discloses system and methods for calibration an analyte concentration sensor within a biological system [see abstract] and further teaches about optimizing the sensor according to a user such as their type of diabetes [Par. 0242].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein in view of Hahn and Taub with Garcia to further include selecting the user among a plurality of users to receive the sensor based on the first calibration factor, whereby population data or individual user data determines that the sensor with the first calibration factor is optimized for the user motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that selects sensors that are optimal according to the type of diabetes of the user.
 
With respect to claim 28, Bernstein discloses wherein an average glucose level for the user is determined [Par. 0264] (averaged analyte data), and wherein the first calibration factor for the sensor is associated with a sensitivity of the sensor [Par. 0280].

Claims 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2016/0015303) in view of Wang et al. (US 2008/0066305) and Hahn et al. (US 2016/0298988).

With respect to claim 32, Bernstein discloses an improved method of manufacturing a sensor assembly including a sensor and sensor electronics [Par. 0006], comprising: 
preconnecting (examiner interprets preconnected using BRI to mean prior to use/insertion of the sensor into a user) the sensor [Par. 00137-0139] to at least a portion of the sensor electronics via an interposer [Fig. 8A-8D; 802] (characterized by the modular sensor assembly), wherein the interposer is shaped in order to mechanically and electronically engage with the sensor electronics [Par. 0140-0144]. (the bottom of electronics component 806 may include a surface configured to slidably receive modular sensor assembly 802. Further, in certain embodiments, top surface 807 of modular sensor assembly 802 may be configured to define a tongue to interlock with a corresponding groove 804 defined in electronics component 806 to define the shape of on body electronics 810) & (During engagement of electronics component 806 with modular sensor assembly 802, the conductive material 808 can interface with interconnect conductive material 814. Thus, during engagement, the electronics component 806 and modular sensor assembly 802 establishes electrical communication)
monitoring one or more manufacturing parameters during manufacturing of the sensor assembly [Par. 0280-0282]; (characterized in determination of sensor sensitivity is performed during manufacture)
receiving a calibration factor associated with the sensor after the sensor has finished manufacturing [Par. 0280-0282].

Bernstein fails to disclose modifying the one or more manufacturing parameters during subsequent manufacturing processes used to manufacture additional sensor assemblies, the modifying being based at least in part on the monitored one or more manufacturing parameters and the received calibration factor.
Wang discloses modifying the one or more manufacturing parameters during subsequent manufacturing processes used to manufacture additional sensor assemblies, the modifying being based at least in part on the monitored one or more manufacturing parameters and the received calibration factor [Par. 0005, 0007 & 0022]. (In certain embodiments, the sample chamber and/or measurement zone volume may be modified, e.g., physically altered, during the manufacturing process of the sensor so that the resulting sensor meets a pre-determined calibration code or standard)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein with Wang to further include modifying one or more of the manufacturing parameters (i.e. the sample chamber and/or measurement zone) during subsequent manufacturing processes used to manufacture additional sensor assemblies, the modifying being based at least in part on the monitored manufacturing parameters (i.e. the sensor sensitivity set as desired by pre-determined calibration code) motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) and further improve processes for manufacturing analyte monitoring devices and systems that are cost effective and convenient (see Bernstein [Par. 0006] & Wang [Par. 0004]).

Bernstein and Wang fail to disclose wherein the interposer mechanically and electronically engages with a manufacturing equipment associated with the sensor.
Bernstein does however teach about performing testing and calibration of the analyte sensor during manufacturing and prior to and in-use state or post-insertion state with a user [Par. 0280] & [Fig. 29] (In certain embodiments, analyte monitoring systems may be calibrated as part of manufacturing and shipped as already calibrated. FIG. 29 is a flowchart illustrating sensor calibration achieved as part of manufacturing in certain embodiments).
Hahn discloses a calibration system [Fig. 1] for calibrating a sensor wherein a sensor [Fig. 1; 14]  combined with an interposer (characterized as sensor module 14) is configured to mechanically and electronically interface with one or more manufacturing equipment for allowing measurements of sensor properties via the interposer [Par .0005-0008] & [Par. 0044-0047] & [Par. 0072].  Hahn teaches about a configuration for a testing/calibration system separate from a sensor that is used to calibrate said sensor by plugging in said sensor to interface with the calibration device and then performing a suitable calibration procedure and then supplying calibration data to the sensor [Par. 0006].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bernstein with Hahn to further include having the interposer mechanically engages with a manufacturing equipment associated with the sensor motivated by a desire to perform calibration and testing as part of manufacturing that applies a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).  In other words, it would have been obvious to implement using a calibration device for calibrating/testing a sensor that incorporates using a plug-in interface where the calibration device receives the sensor arranged in a modular assembly in order to provide a simple and straightforward arrangement for quickly testing/calibrating the sensor prior to completion of manufacturing/shipping and putting the sensor in use.  Although Hahn does not necessarily discuss an analyte sensor being calibrated, it would have been obvious to one of ordinary skill in the art to modify the calibration device and interface mechanism with the sensor as desired as a standard design choice based on the sensor being tested in order to be able to properly test/calibrate the sensor as required.

With respect to claim 33, Bernstein discloses further comprising a battery and a radio (battery, and antenna) [Par. 0071 & 00122], wherein the battery and the radio remain disconnected from the sensor [Par. 0181] (other embodiments they are separate but connectable post manufacture) & (characterized by the battery-less operation embodiment). 

With respect to claim 34, Bernstein discloses further comprising preconnecting the battery to the sensor and the portion of the sensor electronics sufficient to monitor manufacturing parameters [Par. 0182].

With respect to claim 35, Bernstein discloses further comprising a battery and a radio [Par. 0071] (battery, and antenna), wherein the radio is preconnected to the battery, the sensor, and the portion of the sensor electronics [Par. 0071]. (In certain embodiments, in vivo analyte sensors are fully integrated with on body electronics (fixedly connected during manufacture), while in other embodiments they are separate but connectable post manufacture (e.g., before, during or after sensor insertion into a body). On body electronics may include an in vivo glucose sensor, electronics, battery, and antenna encased)

With respect to claim 36, Bernstein disclose wherein a combined error of the preconnected sensor and the portion of the sensor electronics sufficient to monitor manufacturing parameters is less than a propagated or summed error of the sensor and the portion of the sensor electronics sufficient to monitor manufacturing parameters considered individually [Par. 0280-0282] (characterized in performing calibration as part of manufacturing so that no user calibration is required)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Scott et al. (US 2019/0274598) discloses systems, devices, and methods for determining or utilizing calibration information specific to individual medical devices such as physiological sensors, and/or the manufacturing of physiological sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
06/29/22